IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,              : No. 139 MAL 2019
                                            :
                      Respondent            :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
 KARL ERNST ROMINGER,                       :
                                            :
                      Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of August, 2019, the Petition for Allowance of Appeal is

DENIED, and the Motion for Leave to Amend Petition for Allowance of Appeal is DENIED

without prejudice.